AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                           for the
                                             MIDDLE DISTRICT of PENNSYLVANIA

                           SHAWN HAMPTON,                                            )
                                     Plaintiff                                       )
                                        v.                                                 Civil Action No.           1:15-CV-0898
                                                                                     )
     JOHN E. WETZEL, STEVEN GLUNT, RYAN EBY and
                                                                                     )           (Chief Judge Conner)
                           DEBORAH YOUNG,
                                                                                     )
                                   Defendants


                                                          JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                                recover from the
defendant (name)                                                                                                     the amount of
                                                                                dollars ($                       ), which includes prejudgment
interest at the rate of                           %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUM MARY JUDGMENT be and is hereby ENTERED in favor of defendants JOHN E. WETZEL, STEVEN
                 GLUNT, RYAN EBY and DEBORAH YOUNG, and against plaintiff SHAWN HAMPTON, in accordance with
                 the court’s memorandum (Doc. 86) and order (Doc. 87), dated February 14, 2019.




This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                            presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                         without a jury and the above decision

X     decided by Judge or Magistrate Judge                                 Chief Judge Christopher C. Conner

                       MOTION FOR SUMMARY JUDGMENT

Date:                        Feb 14, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                         K. McKinney

                                                                                                 Signature of Clerk or Deputy Clerk
